


EXHIBIT 10.5
AMENDMENT TO CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT
This AMENDMENT TO CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT (this
“Amendment”), dated April 17, 2014, is entered into by and between Calpine
Corporation, a Delaware corporation, with its principal executive offices at 717
Texas Avenue, Suite 1000, Houston, Texas 77002 (“Calpine”), and LS Power Equity
Advisors, LLC, a Delaware limited liability company, with its principal
executive offices at 1700 Broadway, 35th Floor, New York, NY 10019 (“LS Power”),
referred to collectively as “Parties” and individually as “Party”. Capitalized
terms not otherwise defined herein shall have their respective meanings as set
forth in the Confidentiality Agreement.
W I T N E S S E T H:
WHEREAS, Calpine and LS Power are parties to that certain Confidentiality and
Non-Disclosure Agreement, dated February 19, 2014 (the “Confidentiality
Agreement”);
WHEREAS, concurrently with the execution of this Amendment, Calpine and LS Power
are entering into that certain Purchase and Sale Agreement, dated as of the date
hereof (the “Agreement”); and
WHEREAS, Calpine and LS Power are entering into this Amendment to amend certain
provisions of the Confidentiality Agreement as set forth in further detail
herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1    Amendment to Section 1c. definition of Representatives. The definition of
Representatives under section 1.c. is hereby amended by adding the following
phrase at the very end thereof but before the period: “and its or its
affiliates’ limited partners and actual or potential lenders and, from and after
the Closing Date (as defined in the Agreement), potential and actual purchasers”
§2Addition of Section 12. Section 12 is hereby added to the Confidentiality
Agreement to read in its entirety as follows:
“12.    Standstill; Lock-Up: During the period from the Execution Date (as
defined in the Agreement) until the earlier of (a) the Closing Date (as defined
in the Agreement) and (b) seven (7) Business Days after the date of the
termination of the Agreement, LS Power will not, and will cause its affiliates,
including without limitation, Luminus Management, LLC, Luminus Energy Partners
Master Fund, Ltd., LS Power Partners, L.P., LSP Cal Holdings I, LLC, LS Power
Partners II, L.P., LSP Cal Holdings II, LLC, Vega Energy GP, LLC, Vega Asset
Partners, LP (formerly known as Luminus Asset Partners, LP), Farrington
Management, LLC, and Farrington Capital, L.P., and each of their respective
affiliates and Representatives, not to, except as required by applicable Law,
(i) sell(a “Transfer”), any any shares








--------------------------------------------------------------------------------




of capital stock of Calpine, other than to an affiliate of LS Power if, as a
precondition to such Transfer, such affiliate agrees in writing, reasonably
satisfactory in form and substance to Calpine, to be bound by all of the terms
of this Section, or (ii) acquire(a “Purchase”), any shares of capital stock of
Calpine. Any attempted Transfer or Purchase of any shares of capital stock of
Calpine in violation of this Section shall be null and void.”
§3    Nature of Amendment; No Other Amendments; Effectiveness. (a) The Parties
hereby acknowledge and agree that the provisions of Section 1 of this Amendment
constitute an amendment to the Confidentiality Agreement.
(b)    Except as specifically amended by this Amendment, all other terms and
provisions of the Confidentiality Agreement shall remain in full force and
effect.
(c)    Each reference in the Confidentiality Agreement to the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” or words of like import referring
to the Confidentiality Agreement shall mean and be a reference to the
Confidentiality Agreement as amended by this Amendment.
(d)    Each reference to the Confidentiality Agreement in any other ancillary
agreement entered into pursuant to or in connection with the Confidentiality
Agreement shall mean and refer to the Confidentiality Agreement as amended by
this Amendment.
§4    Captions. The section captions used herein are for reference purposes
only, and shall not in any way affect the meaning or interpretation of this
Amendment.
§5    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same document.


[Signature Page Follows]

2





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
CALPINE CORPORATION
 
 
 
By:
 
/s/ W. THADDEUS MILLER
Title:
 
 
 
 
 
LS POWER EQUITY ADVISORS, LLC
 
 
 
By:
 
/s/ EDWARD J. SONDEY
Title:
 
 
 
 
 




3



